FILE COPY


SHERRY RADACK                                                                         CHRISTOPHER A. PRINE
 CHIEF JUSTICE                                                                        CLERK OF THE COURT

TERRY JENNINGS                                                                        JANET WILLIAMS
EVELYN KEYES                                                                           CHIEF STAFF ATTORNEY
LAURA CARTER HIGLEY
JANE BLAND
MICHAEL MASSENGALE
                                        Court of Appeals                              PHONE: 713-274-2700
                                                                                      FAX:   713-755-8131
HARVEY BROWN
REBECA HUDDLE
                                         First District                                www.txcourts.gov/1stcoa.aspx
RUSSELL LLOYD                           301 Fannin Street
 JUSTICES
                                    Houston, Texas 77002-2066

                                         Thursday, April 02, 2015

 Charles Blakely                                               Juan Jose Aguirre
 TDCJ #01938923                                                Law Office of Juan J. Aguirre
 Cotulla Unit                                                  1919 North Loop W, Suite 310
 610 FM 624                                                    Houston, TX 77008-3735
 Cotulla, TX 78014                                             * DELIVERED VIA E-MAIL *


  RE:    Court of Appeals Number: 01-15-00069-CR, 01-15-00070-CR, 01-15-00071-CR, 01-
  15-00072-CR

            Trial Court Case Number: 1394420, 1409461, 1409462, 1410435

   Style: Charles Trevaughn Tigg Blakey v. The State of Texas

   This is to acknowledge your communication received March 31, 2015, with reference to your
   direct appeal. Please be advised that the current status of your appeal is:

   1.    Has been filed but has not yet been decided.
   2.    Our records indicate your appointed attorney is: Juan Aguirre.
   3.    Our records indicate that the appellant’s brief was due February 26, 2015.
   4.    Appellant’s counsel shall represent the appellant until “appeals are exhausted, or the
         attorney is relieved of his duties by the court.” TEX. CODE CRIM. P. art. 26.04(j)(2). Our
         mandate has not issued. Accordingly, appellant is still represented by court appointed
         counsel on appeal. Appellant is not entitled to “hybrid representation.” See, e.g., Robinson
         v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). Pro se motions/correspondence filed
         by appellant will be forwarded to the attorney of record. Appellant’s counsel is ordered, to
         the extent he may not have already done so, to satisfy his certification obligation pursuant to
         TEX. R. APP. P. 48.4.
                                                          Very truly yours,



                                                          Christopher A. Prine
                                                          Clerk of the Court
   cc:     Alan Curry (DELIVERED VIA E-MAIL)